Citation Nr: 1112219	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim concerning whether the character of the appellant's late husband's discharge is a bar to Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The appellant's late husband had active service from July 1955 to April 1964.  He died in November 1995 and the appellant is his widow.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  A September 2000 rating decision determined that the character of the appellant's late husband's discharge was a bar to the appellant receiving VA death benefits.  The appellant did not perfect her appeal of that decision.

2.  The additional evidence received since that September 2000 decision is either cumulative or redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate this claim of eligibility, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

New and material evidence has not been received since September 2000 rating decision denying the appellant entitlement to VA death benefits based on the character of the appellant's late husband's discharge, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Board has considered whether the notice and development provisions of VA law are applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126.  Because this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to assist provisions in this case, the RO provided notice to the appellant in correspondence in January 2008 that notified the appellant of information and evidence necessary to substantiate whether the character of the appellant's late husband's discharge rendered her ineligible for VA death benefits.  For claims to re-open, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Service personnel records have been associated with the claims file.  The appellant has not identified any additional evidence pertinent to this claim that is not already of record.  VA has no obligation to provide any further notice or assistance to this appellant.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  She is not prejudiced by a decision at this time.

New and Material Evidence

The appellant seeks to reopen her claim of entitlement to VA death benefits based on her late husband's service.  The RO previously denied that claim in a September 2000 determination that the appellant's late husband's character of discharge from service constitutes a bar to the appellant's receipt of any VA death benefits.  The appellant filed a notice of disagreement with that determination; following the issuance of a statement of the case, she did not perfect her appeal, and the prior VA determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  She filed her present claim in November 2007.

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and conduct de novo review of the claim on the merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

At the time of the September 2000 determination, the evidence of record included records from the National Personnel Records Center (NPRC) showing that that the appellant's late husband was convicted by Special Court Martial in December 1963 of unauthorized absence from September 25, 1962, to October 25, 1963.  His sentence included a period of six months confinement at hard labor and a bad conduct discharge.  He also had prior convictions for periods of unauthorized absence from May 13, 1961 to June 27, 1961, and from February 22, 1962, to June 23, 1962 and failure to obey a lawful order.  He was discharged from service in April 1964, with his discharge noted as being under other than honorable conditions.

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  See 38 C.F.R. § 3.13(c).

The evidence submitted by the appellant since the September 2000 RO determination consists of copies of service department records that were of record at the time of the September 2000 determination, as well as her own statements to the effect that her late husband served his country and that she is in need.  This evidence is essentially duplicative of the evidence that was of record in September 2000.  To the extent that the appellant's statements are new they are ultimately not material to the question of the character of her late husband's discharge in this case, because they do not change the fact that the service department has not upgraded his discharge status from "under other than honorable conditions."  38 C.F.R. § 3.12.

The submitted new evidence does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim, and accordingly is not material.  38 C.F.R. § 3.156(a).  Thus, absent new and material evidence, the appellant's claim concerning whether the character of the Veteran's discharge is a bar to VA death benefits is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and the claim concerning whether the character of the appellant's late husband's discharge is a bar to VA death benefits has not been reopened.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


